Exhibit 10.10

 

AMENDMENT NO. 1

TO

WARRANT AGREEMENT

 

AMENDMENT NO. 1 TO WARRANT AGREEMENT (this “Amendment”), dated as of March 29,
2005, is made between ITC^DeltaCom, Inc., a Delaware corporation (the
“Company”), and Mellon Investors Services LLC, as Warrant Agent (the “Warrant
Agent”).

 

W I T N E S S E T H :

 

WHEREAS, the Company wishes to enter into a Credit Agreement, dated as of the
date hereof, with the borrower and the subsidiary guarantors named therein and
the other parties thereto (the “Third Lien Credit Agreement”), pursuant to which
certain Welsh, Carson, Anderson & Stowe funds and related persons will lend
$20,000,000 to the Company;

 

WHEREAS, in connection with the execution and delivery of the Third Lien Credit
Agreement, the Company proposes to issue and deliver to Welsh, Carson, Anderson
& Stowe funds and related persons pursuant to a Warrant Agreement, dated as of
the date hereof, between the Company and Mellon Investor Services LLC, as
Warrant Agent, 20,000,000 warrants (the “March 2005 Warrants”) to purchase an
equal number of shares of the Common Stock, par value $.01 per share, of the
Company (the “Common Stock”) at an initial exercise price of $0.60 per share;

 

WHEREAS, Sections 7(a) and 7(b) of the Warrant Agreement, dated as of October 6,
2003, between the Company and the Warrant Agent (the “Agreement”) provide for an
adjustment of the Exercise Price (as defined in the Agreement, the “Exercise
Price”) of the Warrants (as defined in the Agreement, the “Warrants”) if the
Company issues, or is deemed to have issued, any shares of the Common Stock for
no consideration or for a consideration per share less than the Exercise Price
in effect on the date of issuance or sale (or deemed issuance or sale) of such
Common Stock; and

 

WHEREAS, to facilitate the issuance of the March 2005 Warrants and the shares of
Common Stock or other securities issuable from time to time upon exercise or
conversion of the March 2005 Warrants (collectively, the “March 2005 Warrant
Shares”), the Company wishes to amend Section 7(c) of the Agreement so that none
of the issuance, sale, grant, exercise, conversion, exchange, reclassification,
redemption or other retirement of the March 2005 Warrants or the 2005 Warrant
Shares will result in an adjustment of the Exercise Price of the Warrants; and

 

WHEREAS, as required pursuant to Section 12(a) of the Agreement, Holders of more
than a majority of the outstanding Warrants outstanding on the date hereof have
consented in writing to this Amendment;

 



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
conditions hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

 

1. Definitions. All capitalized terms that we used but not defined in this
Amendment (including the preamble and recitals hereof) shall have the meanings
given to such terms in the Agreement.

 

2. Amendments.

 

(a) This Amendment amends clause 7(c)(x) of the Agreement by deleting the word
“or” at the end thereof.

 

(b) This Amendment amends clause 7(c)(xi) of the Agreement by deleting the
punctuation mark at the end thereof and substituting “; or” therefor.

 

(c) This Amendment amends Section 7(c) of the Agreement by adding at the end of
such Section 7(c) a new clause 7(c)(xii), which shall read in its entirety as
follows:

 

(xii) the March 2005 Warrants or any shares of Common Stock or other securities
issuable or payable upon exercise or conversion of the March 2005 Warrants.

 

(d) This Amendment amends Section 15 of the Agreement by adding to such Section
15, in the appropriate alphabetical order, the following definition, which shall
read in its entirety as follows:

 

“March 2005 Warrants” means the warrants to purchase Common Stock issued by the
Company pursuant to the Warrant Agreement, dated as of March 29, 2005, between
the Company and Mellon Investor Services LLC, as Warrant Agent, as amended from
time to time (so long as no amendment to such Warrant Agreement shall increase
the number of warrants issuable pursuant thereto); provided that such warrants
have the same exercise expiration date and (subject to adjustment pursuant to
antidilution provisions of such Warrant Agreement) the same exercise price as
the Warrants issued pursuant to such Warrant Agreement on March 29, 2005.

 

3. Counterparts; Facsimile Delivery. This Amendment may be signed in any number
of counterparts, each of which shall be an original, with the same effect as if
the signatures on all such counterparts were upon the same instrument. This
Amendment, to the extent signed and delivered by means of a facsimile machine,
shall be treated in all manner and respects as an original instrument and shall
be considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person. At the request of any party hereto,
each other party hereto shall re-execute original forms thereof and deliver them
to all other parties. No party hereto shall raise the use of a facsimile machine
to deliver a signature or the fact that any signature or instrument was
transmitted or communicated through the use of a facsimile machine as a defense
to the formation or enforceability of a contract, and each such party forever
waives any such defense.

 

4. Governing Law. This Amendment shall be deemed to be a contract made under the
laws of the State of New York and for all purposes shall be construed in
accordance with the internal laws of the State of New York, without giving
effect to principles of

 

-2-



--------------------------------------------------------------------------------

conflict of laws to the extent the application of the laws of another
jurisdiction would be required thereby.

 

[signature page follows]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date set
forth in the first paragraph hereof.

 

COMPANY: ITC^DELTACOM, INC. By:   /s/    J. THOMAS MULLIS        

Name:

  J. Thomas Mullis

Title:

  Senior Vice President-Legal and Regulatory WARRANT AGENT: MELLON INVESTOR
SERVICES LLC By:   /s/    JUDY HSU        

Name:

  Judy Hsu

Title:

  Vice President

 